 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 1 of 7

FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT

IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
FILED

SCRANTON

ata Kenney 198020 : OCT.18 20%

 

(Name of Plaintiff) J (Inmate Number)

 

 

 

 

(Address)
(2) . / no“
(Name of Plaintiff) (inmate Number) : ~~ 0 SY
: (Case Number)
(Address)

(Each named party must be numbered,
and all names must be printed or typed)

vs. CIVIL COMPLAINT
—— @Sesaenk Suortz.
ol D Hor low

@) Deb Alyoce.
(Names of Defendants) |

 

(Each named party must be numbered,
and all names must be printed or typed)

TO BE FILED UNDER: 42 U.S.C. § 1983 - STATE OFFICIALS
YW 28 US.C. § 1331 - FEDERAL OFFICIALS

I. PREVIOUS LAWSUITS

A. If you have filed any other lawsuits in federal court while a prisoner, please list the caption and case
number including year, as well as the name of the judicial officer to whom it was assigned:

 

 

 

 

 
 

 

 

 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 2 of 7

  
 
 
  
 
 
   
  
 
   
 
 
 
 
   

(i) Seroem\ Ses te
employed a5 OH Sergent. AY S0L camp hill.
mooling address. 2500 Lisburn Road

amp Hill, Pa I toot
@ do Hoslocs
employed) og a Corrections oCicer ab $.C.K corwep Wil l-
Moshna address 2500 Lisburn Coad.
oasnp Wall Pa (Tool
@)| Del Alvore
Employed as the faciliby m er ok Se] comp ty].
masta address eee
Comp Hell, bu V1oo\
A) S.Herst.
Emplourd as the Greyoance Coordmoator at scr camp Hi LT
roaring address Z590 las born road
comp hill, Pa tool
(5) Doryno. Varner
EmPolyed aos Chet Grrevance oMiee at
The Secretaru's vice of Torwoarte Grievances ancl Appeals
moulin mddress, 1220 Technology Pas Koay
Mechanresburg, Pu |Tos0

 

 
     
     

 
 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 3 of 7

I EXHAUSTION OF ADMINISTRATIVE REMEDIES

In order to proceed in federal court, you must fully exhaust any available administrative remedies as to
each ground on which you request action.

A. Is there a prisoner grievance procedure available at your present institution? Y Yes No

B. Have you fully exhausted your available administrative remedies regarding each of your present
claims? Yes No

C. If your answer to “B” is Yes:

1. What steps did you take? L. to\d oecer Klos \ovo anc)
Leto nck 6wos Te Aen xX Ged Mae niliad Cr eoncé
2. What was the result? Grievante Denied

 

D. If your answer to “B” is No, explain why not:

 

 

Ml. DEFENDANTS

(1} Name of first defendant: Sosaen + Suarkz

Employed as_ S@x Gee at SCL CAMP WAN

Mailing address:
(2) Name of second defendant: C/o Hrr\ovo :

Employed as Correadions oMicer at_ Set camp Hil b

Mailing address: :
(3) Name of third defendant: “¥éie_ bel Alvore

Employed as focility Manade at SCT CAM

Mailing address:

(List any additional defendants, their employment, and addresses on extra sheets if necessary)
IV. STATEMENT OF CLAIM

 

 

(State here as briefly as possible the facts of your case. Describe how each defendant is involved, including
dates and places. Do not give any legal arguments or cite any cases or statutes. Attach no more than three
. extra sheets if necessary.)

LOR NeZMeIT ak 4 2bom, T told Mo haslow that I
Self WoT and Hook Te took wsolin at B00 pw
and ask ous Lae. are Not gona to erly Quest.

 

 
 

 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 4 of 7
t .
a WOAH PORE be cavse, TE Koow Mus, oloxel, BORAT

2. was lod, 1 then Appre S Sucks. AW

b ay elle hack nv\ch ghoted

  
 

“J

3, roy CeA|\ becuse, TL was scared, Em had ‘cud welled

ab & bah. Uxyadher ofCrcer bib no inc aQher a

repor beds ow \ile | Watenbe runs medi cu | emergence,

Ww L to iv“ Woes \

T mentioned the oni Comeros whieh Were nok ih place whieh places me

Onc) KaRKl ob risk, and the procedures SEL eamPtills medical
has in place cancer, the time, we Recreve insulm at F.v0

RELIEF and ure not fed onbt’ 4! Zo throogh $00, avd b bemsy intliecked with
Onegpary Poushment wh a e Wy Sugar bropfed.

(State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or

statutes.)

1. iL wou old Ke the. Cowi-k Lo Aroarcl We punitive
and or monetars | Dumages 1” the amoork of

t= oO) Q@0°- 45 compPens shoes aA OMA ot eS

 

2. LD would Vike Ye coork fe order a chong ¢,

in the, care Gr chebcbies

 

 

T would We thre covert fo perder tak sh.0P
bbe. letter jroined +o respond EmMerarnc 4 Carcomstan ces
when teporled.

 
 

° Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 5 of 7

 

I declare under penalty of perjury that the foregoing is true and correct.

Signed this 10+h day of oOctAober 20157

ne

(Signatyre of Plaintiff)

 

 
 

 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 6 of 7

FORMS TO BE COMPLETED BY PRISONERS FILING A CIVIL RIGHTS
COMPLAINT UNDER 42 U.S.C. § 1983 or 28 U.S.C. § 1331

COVER SHEET

THIS COVER SHEET CONTAINS IMPORTANT INFORMATION ABOUT FILING A
COMPLAINT AND YOUR OBLIGATIONS IF YOU DO FILE A COMPLAINT. READ AND
COMPLETE THE COVER SHEET BEFORE YOU PROCEED FURTHER.

2 AC ee a fe ee ie i ee te abe af 2 ka ae fe ak a of ale fei af a ae ae ae a ake cafe fe ake ake fe ale fe a oe of sfc fe ae ake oe fe ah i ae oe ae 2 al a ae ofc oe ae ake ak oie ate ai eo

The cost for filing a civil rights complaint is $350.00.

If you do not have sufficient funds to pay the full filing fee of $350.00 you need permission to proceed in forma pauperis.
However, the court will assess and, when funds exist, immediately collect an initial partial filing fee of 20 percent of the

greater of: -
» the average monthly deposits to your prison account for the past six months; or
2) the average monthly balance in your prison account for the past six months,

Thereafter, the institution in which you are incarcerated will be required to make monthly payments of 20% of the preceding
month's deposits credited to your account until the entire filing fee is paid.

CAUTION: YOUR OBLIGATION TO PAY THE FULL FILING FEE WILL CONTINUE REGARDLESS OF THE
OUTCOME OF YOUR CASE, EVEN IF YOUR COMPLAINT IS DISMISSED BEFORE THE DEFENDANTS ARE

SERVED.

age peo ok ae ae ic ie kc Re oe Rc eae a ee fe fe ee eRe oc 2 ae fe af of ake a af 2k a a ok ae oe ae ac ne a a a ac ei al eae le ofc fe  ee o k ae aie ai oe

1. You shall file a complaint by completing and signing the attached complaint form and
mailing it to the Clerk of Court along with the full filing fee of $350.00. (In the event attachments
are needed to complete the allegations in the complaint, no more than three (3) pages of attachments
will be allowed.) If you submit the full filing fee along with the complaint, you DO NOT have to
complete the rest of the forms in this packet. Check here if you are submitting the filing fee with
the complaintform. _

2. If you cannot afford to pay the fee, you may file a complaint under 28 U.S.C.
§ 1915 without paying the full filing fee at this time by completing the following: (1) Complaint
Form; (2) Application To Proceed In Forma Pauperis; and (3) Authorization Form. You must
properly complete, sign and submit all three standard forms or your complaint may be returned to
you by the Clerk of Court. Check here if you are filing your complaint under 28 U.S.C. § 1915
without full prepayment of fees. ‘=

Please Note: If your case is allowed to proceed and you are awarded compensatory damages against
a correctional facility or an official or agent of a correctional facility, the damage award will first be
used to satisfy any outstanding restitution orders pending. Before payment of any compensatory
damages, reasonable attempts will be made to notify the victims of the crime for which you were
convicted concerning payment of such damages. The restitution orders must be fully paid before any
part of the award goes to you.

DO NOT DETACH THE COVER SHEET FROM THE REST OF THE FORMS

ce

 
 

Case 3:18-cv-02034-RDM-EBC Document1 Filed 10/18/18 Page 7 of 7
Tra Kennedy, Mud BOZO

Hasler

Sy ne + CORT (Aran > [Pe Dey INMATE MAIL 19/16/2018 $C
: PA DEPT OF US POST
SOM Frock lle, CORRECTIONS Sue

Po. 2 4550286
St. Petersburg, FL 33733

 

Lyaites ¢ eXakes Dig heie * Cini =

WED
GRANT : riddle mht “oP Pancé sagas.
oct 18 2018 - \\ 5. Melos O. Feder ida, ara U.S es ee oe
PER mz ween 24 at Ket yout oo ee FEN
On, Bow WAS

Cent cote, PR \85Ob- WAT ae
iseisiiss goss [Mesh pidfiejhpigg lp pia pidypylflpy sd).

—— eee ee see ee ee ee

 
